Case: 18-12218   Date Filed: 08/12/2019   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12218
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:03-cr-00069-MW-CAS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

MARCUS NEAL MANNING,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (August 12, 2019)

Before WILLIAM PRYOR, NEWSOM and GRANT, Circuit Judges.

PER CURIAM:
              Case: 18-12218    Date Filed: 08/12/2019   Page: 2 of 2


      Attorney Richard Summa, appointed counsel for Marcus Neal Manning in

this direct criminal appeal, has moved to withdraw from further representation of

Manning and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the judgment revoking Manning’s supervised release and his

resulting sentence are AFFIRMED.




                                         2